     Case 5:20-cv-05799-LHK Document 448-2 Filed 01/12/21 Page 1 of 3


 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   JOHN V. COGHLAN
 3   Deputy Assistant Attorney General
     AUGUST E. FLENTJE
 4   Special Counsel to the Assistant Attorney Genera
     ALEXANDER K. HAAS
 5   Branch Director
     DIANE KELLEHER
 6   BRAD P. ROSENBERG
 7   Assistant Branch Directors
     ELLIOTT M. DAVIS
 8   STEPHEN EHRLICH
     JOHN J. ROBINSON
 9   ALEXANDER V. SVERDLOV
     M. ANDREW ZEE
10
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW
     Washington, D.C. 20005
13   Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16
                                UNITED STATES DISTRICT COURT
17
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                         SAN JOSE DIVISION
19

20
     NATIONAL URBAN LEAGUE, et al.,                     CASE NO. 5:20-cv-05799-LHK
21
                                    Plaintiffs,         DECLARATION OF DIANE
22                 v.                                   KELLEHER
23   WILBUR L. ROSS, JR., et al.,                       Place: Courtroom 8
                                                        Judge: Hon. Lucy H. Koh
24
                                    Defendants.
25

26

27

28

                                                                        CASE NO. 5:20-CV-05799-LHK
                                                                  DECLARATION OF DIANE KELLEHER
     Case 5:20-cv-05799-LHK Document 448-2 Filed 01/12/21 Page 2 of 3


 1   I, Diane Kelleher, pursuant to 28 U.S.C. § 1746, hereby declare as follows:
 2          1.     I am an Assistant Branch Director of the Federal Programs Branch, an office
 3
                   within the Civil Division of the United States Department of Justice. I joined the
 4
                   Department of Justice in 2000 as a Federal Programs Branch trial attorney.
 5
                   Previously I worked for several years at the law firm of Davis Polk & Wardwell
 6

 7                 LLP, and before that I served as a law clerk for a federal district court judge in the

 8                 District of Massachusetts. In 2013, I was promoted to the position of Assistant

 9                 Branch Director, a career civil-service position, within the Federal Programs
10
                   Branch. My direct supervisor is one of three Federal Programs Branch Directors,
11
                   Alexander K. Haas, who also is a career federal civil servant.
12
            2.     The principal responsibility of the Federal Programs Branch (“the Branch”) is to
13
                   defend civil actions in federal district court in which the legality of Federal
14

15                 Government programs, policies, and decisions is challenged. The Branch

16                 represents the Government in the above-captioned case. I am one of two
17                 Assistant Branch Directors who supervise the Branch attorneys working on this
18
                   matter.
19
            3.     I make this Declaration on behalf of the Defendants in the above-captioned matter
20
                   based on my personal knowledge and information provided to me in the course of
21

22                 my official duties, including the information provided in the Declaration of

23                 Megan Heller, which is being filed contemporaneously.

24          4.     I make this Declaration in support of Defendants’ response to the Court’s Order of
25                 January 11, 2012 (ECF 444), in which the Court ordered a declaration to attest to
26
                   the production of documents from Census Bureau custodian Enrique Lamas.
27
            5.     Emails from Mr. Lamas were collected in the manner described in Ms. Heller’s
28
                                                                           CASE NO. 5:20-CV-05799-LHK
                                                   1                 DECLARATION OF DIANE KELLEHER
     Case 5:20-cv-05799-LHK Document 448-2 Filed 01/12/21 Page 3 of 3


 1                 Declaration dated January 12, 2020, and then searched using specified search
 2                 terms. See Heller Decl. ¶¶ 8, 10, 12-14, 16-18. Defendants produced emails from
 3
                   Mr. Lamas from the time period of May 11, 2020 to December 16, 2020, on
 4
                   December 31, 2020, and January 12, 2021. See id. ¶ 18.
 5
            6.     Emails from Mr. Lamas from the time period of December 16, 2020 to the end of
 6

 7                 his service at the Census Bureau are being prepared for processing and

 8                 production. See id. I understand that Mr. Lamas retired from federal service on

 9                 or about January 1, 2021, and Defendants do not anticipate the need to conduct
10
                   any additional collections of his emails. See id.
11
            7.     To the extent any of Mr. Lamas’s emails are involved in Defendants’ privilege
12
                   screening efforts, Defendants will address any such documents in accordance with
13
                   the Court’s January 11, 2021 order.
14

15          I swear under penalty of perjury that the foregoing is true and correct to the best of my
16   knowledge, information, and belief.
17

18          Executed on January 12, 2021.

19
                                                                         Digitally signed by DIANE
20                                               DIANE KELLEHER KELLEHER
                                                                Date: 2021.01.13 01:19:37 -05'00'
21                                               ________________________________
                                                 DIANE KELLEHER
22

23

24

25

26

27

28

                                                                             CASE NO. 5:20-CV-05799-LHK
                                                  2                    DECLARATION OF DIANE KELLEHER
